DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 includes two periods at the end of the claim in line 13. The second period should be removed and only one period should be remaining.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the carbon nanotube sheet" in line 8.  There is insufficient antecedent basis for this limitation in the claim. There is no mention previously of “a carbon nanotube sheet”, whereas “a carbon nanotube nonwoven sheet” has been previously recited in the claim, and as such for examination purposes, the limitation of “the carbon nanotube sheet” is interpreted as “the carbon nanotube nonwoven sheet”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, upon which claim 8 depends, already recites the limitations of "wherein the carbon nanotube sheet contains no adhesives and resins", and thus the same verbatim recitation of these limitations in claim 8 does not further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2-6, 8-9, & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida (U.S PG Pub 20100259867 A1) and Noh et al "IMPROVED ELECTRICAL CONDUCTIVITY OF CARBON NANOTUBE MAT COMPOSITE PREPARED BY lN-SlTU POLYMERIZATION” (See NPL attached).
Regarding claim 1, Machida describes a method for making a carbon nanotube nonwoven sheet (abstract) comprising: providing a carbon nanotube nonwoven sheet comprising a plurality of carbon nanotubes, [0055]; applying 
Further, regarding claim 1, Machida discloses steps of pressing and heating, as described above. Machida does not explicitly disclose the claimed order of the pressing and heating steps occurring simultaneously. However, the courts have held that the "selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results", (MPEP 2144.04 IV (C)). Even if the unexpected results can be shown, prior art reference (Noh) is provided below.
Noh teaches a comparable method for reducing resistivity in the carbon nanotube nonwoven sheet (Introduction) having steps of applying pressure and heating the carbon nanotube (CNT) mat occurring simultaneously, (section 2.2) to predictably make a thermoplastic CNT mat with reduced resistivity. 
It would have been obvious to an ordinary skilled artisan to modify the method of Machida by conducting steps of heating and pressing already described in Machida simultaneously as taught by Noh to predictably make a thermoplastic CNT mat with reduced resistivity, Noh (section 2.2, table 1).

Regarding claims 2 and 5, Machida describes that applying pressure to the carbon nanotube nonwoven sheet is performed using a machine press or set of nip rollers [0053].

Regarding claims 3 and 4, Machida describes layering a foil having aluminum and polytetrafluoroethylene (PTFE filter paper) on a side of the carbon nanotube nonwoven sheet prior to applying pressure to the carbon nanotube nonwoven sheet [0055].

Regarding claim 6, Machida describes applying pressure to the carbon nanotube nonwoven sheet is performed using an autoclave [0099].

Regarding claim 8,  Machida describes the carbon nanotube nonwoven sheet contains no adhesives or resins [0030].

Regarding claim 9, Machida describes the carbon nanotube nonwoven sheet is attached to a backing material (PTFE filter paper) [0055].

Regarding claim 12, Machida describes the carbon nanotube nonwoven sheet consists essentially of carbon nanotubes [0055].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida (U.S PG Pub 20100259867 A1) and Noh et al "IMPROVED ELECTRICAL CONDUCTIVITY OF CARBON NANOTUBE MAT COMPOSITE PREPARED BY lN-SlTU POLYMERIZATION" (see NPL attached), and as evidenced by Marinho et al. ''Electrical conductivity of compacts of graphene, multi-wall carbon nanotubes, carbon black, and graphite powder" Powder Technology 221 (2012): 351-358 (see NPL attached).
Regarding claim 7, Machida describes a plurality of nanotubes held together and step of applying pressure, [0055]. It is noted that the claimed Van der Waals forces are natural chemical force between atoms and molecules that depends on electron density of the atoms and their distance from each other. Since Machida describes the same structure and the same method steps as claimed, the naturally occurring Van der Waals forces are inherent in the method of Machida. Since Machida describes the same press and a comparable pressure (140psi, [0055]) as described by the applicant in [0009] of the application publication (around 100psi), it is assumed that press of Machida inherently reduces the air voids (See MPEP 2112.02). The burden shifts to the applicant to show that press of Machida does not inherently reduce air voids as claimed.
In the event the applicant disagrees with the above explanation as pertaining to the Van der Waals forces and the reduction of the air voids, it is evidenced from Marinho, who describes that carbon nanotube nonwoven (paper) inherently has carbon nanotubes held by Van der Waals forces (Introduction, paragraph 5), and its density decreases (air voids are reduced) with application of pressure (Section 3.2. ‘Density versus Pressure’, Figure 3).

Claim 10 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida (U.S PG Pub 20100259867 A1) and Noh et al "IMPROVED ELECTRICAL CONDUCTIVITY OF CARBON NANOTUBE MAT COMPOSITE PREPARED BY lN-SlTU POLYMERIZATION" (see NPL attached), and Shah et al (U.S PG Pub 2010/0279569 A1) and alternatively Tour et al (U.S Patent 8080199 B2).
Regarding claims 10 & 11, Machida does not explicitly disclose the specific structure of the backing material. 
However, it is known in the art for CNT nonwoven layer to be attached to a backing made of glass fibers and/or a prepreg layer to predictably provide composites for applications requiring improved tensile strength, as disclosed by Shah [0145]. 
It would have been obvious to an ordinary skilled artisan to have modified the method of Machida by attaching the CNT nonwoven sheet of Machida to the backing made of glass fiber prepreg, as taught by Shah, to predictably improve tensile strength of the CNT (Shah [0145]).
Alternatively, with respect to claim 11 and the limitation of the backing material being a pre-preg, it is well-known in the art to have a pre-preg as a backing material for CNTs, as disclosed by Tour.
Tour, drawn also to the art of carbon nanotubes (Abstract), discloses that it is well known for CNTs to have a ceramic or pre-preg backing material, i.e. to form a CNT/ceramic (pre-preg) composite (Column 3, lines 6-16).
It would have been obvious to an ordinarily skilled artisan to have modified the backing material of Machida, with the backing material being a pre-preg, as disclosed by Tour, since as such this is a known prior art element, and the courts have held that the combination of prior art elements according to known methods is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heintz (U.S PG Pub 20140034633A1 - drawn also to resistivity of CNTs), Kim (U.S PG Pub 20120118868A1 - drawn to a CNT metal composite material).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712